DETAILED ACTION
This action is in response to the initial filing of Application no. 17/336,132 on 06/01/2021.
Claims 1 – 21 are still pending in this application, with claims 1, 10 and 18 – 21 being independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Aside from the non-prior art rejections, it has been determined that the prior art (both of record and searched) fails to teach or suggest in reasonable combination the limitations recited in the independent claims 1 (with dependent claims 2 – 9), 18 and 20.  For example, Choo et al. (US 2013/0282368) teaches/discloses the limitations recited in claims 1, 18 and 20 (Fig.2B, [0173 -0190]) except for the lower sampling rate representation of the second audio signal comprising only the low band of the audio signal. 
Aside from the non-prior art rejection, the prior art  both or record and searched) fails to teach or suggest the limitations recited in claims 14 and 15 (with dependent claim 16).  For example, Faure et al. (US 2016/0293173) fails to teach a cross processor as recited in claim 14 (Faure et al. discloses using a long time average value of LSP coefficients  to initialize a decoder to decode a second encoded audio signal, wherein LSP coefficients are associated with the second encoded audio signal and not a decoded spectral representation of the first encoded audio signal portion,   [0164 – 0175]).  Furthermore, Mittal discloses a cross processor (Transition Audio Combiner and Speech Decoder State Memory Generator, Fig,2, 240 and 260; [0045] [0037- 0040][0046]). Yet, Mittal fails to teach that the cross processor calculates the initialization data based on a decoded spectral representation of the first encoded audio signal. Additionally, Brinker et al. (An Overview of the Coding Standard MPEG-4 Audio Amendments 1 and 2: HE-AAC, SSC, and HE-AAC v2) discloses the spectral decoder recited in claim 15 (AAC decoder to decode a low band spectral portion and SBR decoder for synthetically synthesizing a second, high band spectral portion) (pg. 2 – 10). Yet, Brinker et al. fails to teach a frequency-time converter for converting the decoded spectral representation into a time domain.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1- 17 of US 11,949,508 and  1- 23 of US 10,332,535. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current Application

1. An audio encoder for encoding an audio signal, the audio signal comprising a first audio signal portion and a timely subsequent second audio signal portion having an audio sampling rate, to generate an encoded audio signal, comprising: a first encoding processor for encoding the first audio signal portion in a frequency domain to obtain a first encoded signal portion; a second encoding processor for encoding the second audio signal portion in a time domain to obtain a second encoded signal portion, the second audio signal portion comprising a low band and a high band, wherein the second encoding processor comprises: a sampling rate converter for converting the second audio signal portion to a lower sampling rate representation of the second audio signal portion, wherein the sampling rate converter is configured so that a lower sampling rate of the lower sampling rate representation is lower than the audio sampling rate of the second audio signal portion, and so that the lower sampling rate representation of the second audio signal portion comprises the low band of the second audio signal portion and does not comprise the high band of the second audio signal portion; a time domain low band encoder for time domain encoding the lower sampling rate representation of the second audio signal portion; and a time domain bandwidth extension encoder for parametrically encoding the high band of the second audio signal portion; a controller configured for analyzing a portion of the audio signal and for determining, that the portion of the audio signal is either the first audio signal portion encoded in the frequency domain or the second audio signal portion encoded in the time domain; and an encoded signal former for forming the encoded audio signal comprising the first encoded signal portion for the first audio signal portion and the second encoded signal portion for the second audio signal portion.

2. The audio encoder of claim 1, further comprising: a preprocessor configured for preprocessing the first audio signal portion and the second audio signal portion, wherein the preprocessor comprises: a prediction analyzer for determining prediction coefficients; and wherein the second encoding processor comprises: a prediction coefficient quantizer for generating a quantized version of the prediction coefficients; and an entropy coder for generating an encoded version of the quantized prediction coefficients, wherein the encoded signal former is configured for introducing the encoded version of the quantized prediction coefficients into the encoded audio signal.

3. The audio encoder of claim 1, wherein a preprocessor comprises a resampler for resampling the audio signal to the lower sampling rate of the second encoding processor to obtain a resampled audio signal; and wherein a prediction analyzer is configured to determine prediction coefficients using the resampled audio signal, or wherein the preprocessor further comprises a long term prediction analysis stage for determining one or more long term prediction parameters for the first audio signal portion.

4. The audio encoder of claim 1, further comprising a cross-processor for calculating, from an encoded spectral representation of the first audio signal portion, initialization data of the second encoding processor, so that the second encoding processor is initialized to encode the second audio signal portion immediately following the first audio signal portion in time in the audio signal.

5. The audio encoder of claim 4, wherein the cross-processor comprises: a spectral decoder for calculating a decoded version of the first encoded signal portion; a delay stage for feeding a delayed version of the decoded version into a de- emphasis stage of the second encoding processor for initialization; a weighted prediction coefficient analysis filtering block for filtering and feeding a filter output into a codebook determinator of the second encoding processor for initialization; an analysis filtering stage for filtering the decoded version or a pre-emphasized version and for feeding a filter residual into an adaptive codebook determinator of the second encoding processor for initialization; or a pre-emphasis filter for filtering the decoded version and for feeding a delayed or pre-emphasized version to a synthesis filtering stage of the second encoding processor for initialization.

6. The audio encoder of claim 1, wherein an analyzer is configured to perform a temporal tile shaping or temporal noise shaping analysis or an operation of setting to zero spectral values in the second spectral portions, wherein the first encoding processor is configured to perform a shaping of spectral values of first spectral portions using prediction coefficients derived from the first audio signal portion, and wherein the first encoding processor is furthermore configured to perform a quantization and entropy coding operation of shaped spectral values of the first spectral portions, and wherein spectral values of the second spectral portions are set to zero.

7. The audio encoder of claim 1, wherein the first encoding processor comprises: a time frequency converter for converting the first audio signal portion into a frequency domain representation; an analyzer for analyzing the frequency domain representation to determine first spectral portions to be encoded with a first spectral resolution and second spectral portions to be encoded with a second spectral resolution, the second spectral resolution being lower than the first spectral resolution, wherein the analyzer is configured to determine a first spectral portion from the first spectral portions, the first spectral portion being placed, with respect to frequency, between two second spectral portions from the second spectral portions; and a spectral encoder for encoding the first spectral portions with the first spectral resolution and for encoding the second spectral portions with the second spectral resolution, wherein the spectral encoder comprises a parametric coder for calculating spectral envelope information comprising the second spectral resolution from the second spectral portions.

8. The audio encoder of claim 1, wherein the second encoding processor comprises at least one block of the following group of blocks: a prediction analysis filter; an adaptive codebook stage; an innovative codebook stage; an estimator for estimating an innovative codebook entry; an ACELP/gain coding stage; a prediction synthesis filtering stage; a de-emphasis stage; and a bass post-filter analysis stage.

9. The audio encoder of claim 1, wherein the time frequency converter is configured for converting the first audio signal portion into the frequency domain representation comprising spectral lines up to a maximum frequency of the first audio signal portion, and wherein the analyzer is configured for analyzing the frequency domain representation up to the maximum frequency.

10. An audio decoder for decoding an encoded audio signal comprising a first encoded audio signal portion and a second encoded audio signal portion to obtain a decoded audio signal, comprising: a first decoding processor for decoding the first encoded audio signal portion in a frequency domain to obtain a decoded time domain first audio signal portion; a second decoding processor for decoding the second encoded audio signal portion in the time domain to acquire a decoded time domain second audio signal portion having a low band and a high band, wherein the second decoding processor comprises: a time domain low band decoder for decoding to obtain a low band time domain signal having a first sampling rate; an upsampler for upsampling the low band time domain signal to obtain an upsampled low band time domain signal having a second sampling rate being higher than the first sampling rate, the upsampled low band time domain signal representing the low band of the decoded time domain second audio signal portion; a time domain bandwidth extension decoder for synthesizing the high band of the decoded time domain second audio signal portion having the second sampling rate using the low band time domain signal; and a mixer for mixing the high band of the decoded time domain second audio signal portion having the second sampling rate and the upsampled low band time domain signal having the second sampling rate to obtain the decoded time domain second audio signal portion; and a combiner for combining the decoded time domain first audio signal portion and the decoded time domain second audio signal portion to acquire the decoded audio signal.

11. The audio decoder of claim 10, wherein the upsampler comprises an analysis filterbank operating at the first sampling rate and a synthesis filterbank operating at a the second sampling rate.

12. The audio decoder of claim 10, wherein the time domain low band decoder comprises a decoder and a synthesis filter for filtering a residual signal using synthesis filter coefficients, wherein the time domain bandwidth extension decoder is configured to upsample the residual signal to obtain an upsampled residual signal and to process the upsampled residual signal using a non-linear operation to acquire a high band residual signal, and to spectrally shape the high band residual signal to acquire the high band of the decoded time domain second audio signal portion having the second sampling rate.

13. The audio decoder of claim 10, wherein the first decoding processor comprises an adaptive long term prediction post-filter for post-filtering the decoded first audio signal portion, wherein the adaptive long term prediction post-filter is controlled by one or more long term prediction parameters comprised in the encoded audio signal.

14. The audio decoder of claim 10, further comprising: a cross-processor for calculating, from the decoded spectral representation of the first encoded audio signal portion, initialization data of the second decoding processor, so that the second decoding processor is initialized to decode the second encoded audio signal portion following in time the first encoded audio signal portion in the encoded audio signal.

15. The audio decoder of claim 10, wherein the first decoding processor comprises: a spectral decoder for decoding first spectral portions with a high spectral resolution and for synthesizing second spectral portions using a parametric representation of the second spectral portions and at least a decoded first spectral portion to acquire a decoded spectral representation; and a frequency-time converter for converting the decoded spectral representation into a time domain to acquire a decoded time domain first audio signal portion.

16. The audio decoder of claim 15, wherein the spectral decoder is configured to generate the decoded spectral representation so that a first spectral portion is placed with respect to frequency between two second spectral portions.

17. The audio decoder of claim 10, wherein the second decoding processor comprises at least one block of the group of blocks comprising: an ACELP for decoding gains and an innovative codebook; an adaptive codebook synthesis stage; an ACELP post-processor; a prediction synthesis filter; and a de-emphasis stage.

18. A method of encoding an audio signal, the audio signal comprising a first audio signal portion and a timely subsequent second audio signal portion having an audio sampling rate, to generate an encoded audio signal, comprising: first encoding the first audio signal portion in a frequency domain to obtain a first encoded signal portion; second encoding the second audio signal portion in a time domain to obtain a second encoded signal portion, the second audio signal portion comprising a low band and a high band, wherein the second encoding comprises: converting the second audio signal portion to a lower sampling rate representation of the second audio signal portion, wherein a lower sampling rate of the lower sampling rate representation is lower than the audio sampling rate of the second audio signal portion, wherein the lower sampling rate representation of the second audio signal portion comprises the low band of the second audio signal portion and does not comprise the high band of the second audio signal portion; time domain encoding the lower sampling rate representation of the second audio signal portion; and parametrically encoding the high band of second the audio signal portion; analyzing a portion of the audio signal and determining that the portion of the audio signal is either the first audio signal portion encoded in the frequency domain or is the second audio signal portion encoded in the time domain; and forming the encoded audio signal comprising the first encoded signal portion for the first audio signal portion and the second encoded signal portion for the second audio signal portion.

19. A method of decoding an encoded audio signal comprising a first encoded audio signal portion and a second encoded audio signal portion to obtain a decoded audio signal, comprising: first decoding the first encoded audio signal portion in a frequency domain to acquire a decoded time domain first audio signal portion; second decoding the second encoded audio signal portion in the time domain to acquire a decoded second time domain audio signal portion having a low band and a high band, wherein the second decoding comprises: decoding to obtain a low band time domain signal having a first sampling rate; upsampling the low band time domain signal to obtain an upsampled low band time domain signal having a second sampling rate being higher than the first sampling rate, the upsampled low band time domain signal representing the low band of the decoded time domain second audio signal portion; synthesizing the high band of the decoded time domain second audio signal portion having the second sampling rate using the low band time domain signal; and mixing the high band of the decoded time domain second audio signal portion having the second sampling rate and the upsampled low band time domain signal having the second sampling rate to obtain the decoded time domain second audio signal portion; and combining the decoded audio signal portion and the decoded second spectral portion to acquire the decoded audio signal.

20. A non-transitory digital storage medium having stored thereon a computer program for performing, when running on a computer, a method of encoding an audio signal, the audio signal comprising a first audio signal portion and a timely subsequent second audio signal portion having an audio sampling rate, to generate an encoded audio signal, the method comprising: first encoding the first audio signal portion in a frequency domain to obtain a first encoded signal portion; second encoding the second audio signal portion in a time domain to obtain a second encoded signal portion, the second audio signal portion comprising a low band and a high band, wherein the second encoding comprises: converting the second audio signal portion to a lower sampling rate representation of the second audio signal portion, wherein a lower sampling rate of the lower sampling rate representation is lower than the audio sampling rate of the second audio signal portion, wherein the lower sampling rate representation of the second audio signal portion comprises the low band of the second audio signal portion and does not comprise the high band of the second audio signal portion; time domain encoding the lower sampling rate representation of the second audio signal portion; and parametrically encoding the high band of the second audio signal portion; analyzing a portion of the audio signal and determining that the portion of the audio signal is either the first audio signal portion encoded in the frequency domain or the second audio signal portion encoded in the time domain; and forming the encoded audio signal comprising the first encoded signal portion for the first audio signal portion and the second encoded signal portion for the second audio signal portion.

21. A non-transitory digital storage medium having stored thereon a computer program for performing, when running on a computer, a method of decoding an encoded audio signal comprising a first encoded audio signal portion and a second encoded audio signal portion to obtain a decoded audio signal, the method comprising: first decoding the first encoded audio signal portion in a frequency domain to acquire a decoded time domain first audio signal portion; second decoding the second encoded audio signal portion in the time domain to acquire a decoded time domain second audio signal portion having a low band and a high band, wherein the second decoding comprises: decoding to obtain a low band time domain signal having a first sampling rate; upsampling the low band time domain signal to obtain an upsampled low band time domain signal having a second sampling rate being higher than the first sampling rate, the upsampled low band time domain signal representing the low band of the decoded time domain second audio signal portion; synthesizing the high band of the decoded time domain second audio signal portion having the second sampling rate using the low band time domain signal; and mixing the high band of the decoded time domain second audio signal portion having the second sampling rate and the upsampled low band time domain signal having the second sampling rate to obtain the decoded time domain second audio signal portion; and combining the decoded time domain first audio signal portion and the decoded time domain second audio signal portion to acquire the decoded audio signal.
US 11,049,508

1. An audio encoder for encoding an audio signal, the audio signal comprising a first audio signal portion and a timely subsequent second audio signal portion having an audio sampling rate, to generate an encoded audio signal, comprising: a first encoding processor for encoding the first audio signal portion in a frequency domain to obtain a first encoded signal portion, wherein the first encoding processor comprises: a time frequency converter for converting the first audio signal portion into a frequency domain representation comprising spectral lines up to a maximum frequency of the first audio signal portion; an analyzer for analyzing the frequency domain representation up to the maximum frequency to determine first spectral portions to be encoded with a first spectral resolution and second spectral portions to be encoded with a second spectral resolution, the second spectral resolution being lower than the first spectral resolution, wherein the analyzer is configured to determine a first spectral portion from the first spectral portions, the first spectral portion being placed, with respect to frequency, between two second spectral portions from the second spectral portions; a spectral encoder for encoding the first spectral portions with the first spectral resolution and for encoding the second spectral portions with the second spectral resolution, wherein the spectral encoder comprises a parametric coder for calculating spectral envelope information comprising the second spectral resolution from the second spectral portions; a second encoding processor for encoding the second audio signal portion in a time domain to obtain a second encoded signal portion, the second audio signal portion comprising a low band and a high band, wherein the second encoding processor comprises: a sampling rate converter for converting the second audio signal portion to a lower sampling rate representation of the second audio signal portion wherein the sampling rate converter is configured so that a lower sampling rate of the lower sampling rate representation is lower than the audio sampling rate of the second audio signal portion, and so that the lower sampling rate representation of the second audio signal portion comprises the low band of the second audio signal portion and does not comprise the high band of the second audio signal portion; a time domain low band encoder for time domain encoding the lower sampling rate representation of the second audio signal portion; and a time domain bandwidth extension encoder for parametrically encoding the high band of the second audio signal portion; a controller configured for analyzing a portion of the audio signal and for determining, that the portion of the audio signal is either the first audio signal portion encoded in the frequency domain or the second audio signal portion encoded in the time domain; and an encoded signal former for forming the encoded audio signal comprising the first encoded signal portion for the first audio signal portion and the second encoded signal portion for the second audio signal portion.

2. The audio encoder of claim 1, further comprising: a preprocessor configured for preprocessing the first audio signal portion and the second audio signal portion, wherein the preprocessor comprises: a prediction analyzer for determining prediction coefficients; and wherein the second encoding processor comprises: a prediction coefficient quantizer for generating a quantized version of the prediction coefficients; and an entropy coder for generating an encoded version of the quantized prediction coefficients, wherein the encoded signal former is configured for introducing the encoded version of the quantized prediction coefficients into the encoded audio signal.

3. The audio encoder of claim 1, wherein a preprocessor comprises a resampler for resampling the audio signal to the lower sampling rate of the second encoding processor to obtain a resampled audio signal; and wherein a prediction analyzer is configured to determine prediction coefficients using the resampled audio signal, or wherein the preprocessor further comprises a long term prediction analysis stage for determining one or more long term prediction parameters for the first audio signal portion.

4. The audio encoder of claim 1, further comprising a cross-processor for calculating, from an encoded spectral representation of the first audio signal portion, initialization data of the second encoding processor, so that the second encoding processor is initialized to encode the second audio signal portion immediately following the first audio signal portion in time in the audio signal.

5. The audio encoder of claim 4, wherein the cross-processor comprises: a spectral decoder for calculating a decoded version of the first encoded signal portion; a delay stage for feeding a delayed version of the decoded version into a de-emphasis stage of the second encoding processor for initialization; a weighted prediction coefficient analysis filtering block for filtering and feeding a filter output into a codebook determinator of the second encoding processor for initialization; an analysis filtering stage for filtering the decoded version or a pre-emphasized version and for feeding a filter residual into an adaptive codebook determinator of the second encoding processor for initialization; or a pre-emphasis filter for filtering the decoded version and for feeding a delayed or pre-emphasized version to a synthesis filtering stage of the second encoding processor for initialization.

6. The audio encoder of claim 1, wherein the analyzer is configured to perform a temporal tile shaping or temporal noise shaping analysis or an operation of setting to zero spectral values in the second spectral portions, wherein the first encoding processor is configured to perform a shaping of spectral values of the first spectral portions using prediction coefficients derived from the first audio signal portion, and wherein the first encoding processor is furthermore configured to perform a quantization and entropy coding operation of shaped spectral values of the first spectral portions, and wherein spectral values of the second spectral portions are set to zero.

7. The audio encoder of claim 1, wherein the second encoding processor comprises at least one block of the following group of blocks: a prediction analysis filter; an adaptive codebook stage; an innovative codebook stage; an estimator for estimating an innovative codebook entry; an ACELP/gain coding stage; a prediction synthesis filtering stage; a de-emphasis stage; and a bass post-filter analysis stage.

8. An audio decoder for decoding an encoded audio signal comprising a first encoded audio signal portion and a second encoded audio signal portion to obtain a decoded audio signal, comprising: a first decoding processor for decoding the first encoded audio signal portion in a frequency domain, the first decoding processor comprising: a spectral decoder for decoding first spectral portions with a high spectral resolution and for synthesizing second spectral portions using a parametric representation of the second spectral portions and at least a decoded first spectral portion to acquire a decoded spectral representation, wherein the spectral decoder is configured to generate the decoded spectral representation so that a first spectral portion is placed with respect to frequency between two second spectral portions; and a frequency-time converter for converting the decoded spectral representation into a time domain to acquire a decoded time domain first audio signal portion; a second decoding processor for decoding the second encoded audio signal portion in the time domain to acquire a decoded time domain second audio signal portion having a low band and a high band, wherein the second decoding processor comprises: a time domain low band decoder for decoding to obtain a low band time domain signal having a first sampling rate; an upsampler for upsampling the low band time domain signal to obtain an upsampled low band time domain signal having a second sampling rate being higher than the first sampling rate, the upsampled low band time domain signal representing the low band of the decoded time domain second audio signal portion; a time domain bandwidth extension decoder for synthesizing the high band of the decoded time domain second audio signal portion having the second sampling rate using the low band time domain signal; and a mixer for mixing the high band of the decoded time domain second audio signal portion having the second sampling rate and the upsampled low band time domain signal having the second sampling rate to obtain the decoded time domain second audio signal portion; and a combiner for combining the decoded time domain first audio signal portion and the decoded time domain second audio signal portion to acquire the decoded audio signal.

9. The audio decoder of claim 8, wherein the upsampler comprises an analysis filterbank operating at the first sampling rate and a synthesis filterbank operating at the second sampling rate.

10. The audio decoder of claim 8, wherein the time domain low band decoder comprises a decoder and a synthesis filter for filtering a residual signal using synthesis filter coefficients, wherein the time domain bandwidth extension decoder is configured to upsample the residual signal to obtain an upsampled residual signal and to process the upsampled residual signal using a non-linear operation to acquire a high band residual signal, and to spectrally shape the high band residual signal to acquire the high band of the decoded time domain second audio signal portion having the second sampling rate.

11. The audio decoder of claim 8, wherein the first decoding processor comprises an adaptive long term prediction post-filter for post-filtering the decoded first audio signal portion, wherein the adaptive long term prediction post-filter is controlled by one or more long term prediction parameters comprised in the encoded audio signal.

12. The audio decoder of claim 8, further comprising: a cross-processor for calculating, from the decoded spectral representation of the first encoded audio signal portion, initialization data of the second decoding processor, so that the second decoding processor is initialized to decode the second encoded audio signal portion following in time the first encoded audio signal portion in the encoded audio signal.

13. The audio decoder of claim 8, wherein the second decoding processor comprises at least one block of the group of blocks comprising: an ACELP for decoding gains and an innovative codebook; an adaptive codebook synthesis stage; an ACELP post-processor; a prediction synthesis filter; and a de-emphasis stage.

14. A method of encoding an audio signal, the audio signal comprising a first audio signal portion and a timely subsequent second audio signal portion having an audio sampling rate, to generate an encoded audio signal, comprising: first encoding the first audio signal portion in a frequency domain to obtain a first encoded signal portion, wherein the first encoding comprises: converting the first audio signal portion into a frequency domain representation comprising spectral lines up to a maximum frequency of the first audio signal portion; analyzing the frequency domain representation up to the maximum frequency to determine first spectral portions to be encoded with a first spectral resolution and second spectral portions to be encoded with a second spectral resolution, the second spectral resolution being lower than the first spectral resolution, wherein the analyzing determines a first spectral portion from the first spectral portions, the first spectral portion being placed, with respect to frequency, between two second spectral portions from the second spectral portions; encoding the first spectral portions with the first spectral resolution and encoding the second spectral portions with the second spectral resolution, wherein the encoding the second spectral portion comprises calculating, from the second spectral portions, spectral envelope information comprising the second spectral resolution; second encoding the second audio signal portion in a time domain to obtain a second encoded signal portion, the second audio signal portion comprising a low band and a high band, wherein the second encoding comprises: converting the second audio signal portion to a lower sampling rate representation of the second audio signal portion, wherein a lower sampling rate of the lower sampling rate representation is lower than the audio sampling rate of the second audio signal portion, wherein the lower sampling rate representation of the second audio signal portion comprises the low band of the second audio signal portion and does not comprise the high band of the second audio signal portion, time domain encoding the lower sampling rate representation of the second audio signal portion; and parametrically encoding the high band of second the audio signal portion; analyzing a portion of the audio signal and determining that the portion of the audio signal is either the first audio signal portion encoded in the frequency domain or is the second audio signal portion encoded in the time domain; and forming the encoded audio signal comprising the first encoded signal portion for the first audio signal portion and the second encoded signal portion for the second audio signal portion.

15. A method of decoding an encoded audio signal comprising a first encoded audio signal portion and a second encoded audio signal portion to obtain a decoded audio signal, comprising: first decoding the first encoded audio signal portion in a frequency domain, the first decoding comprising: decoding first spectral portions with a high spectral resolution and synthesizing second spectral portions using a parametric representation of the second spectral portions and at least a decoded first spectral portion to acquire a decoded spectral representation, wherein decoding comprises generating the decoded spectral representation so that a first spectral portion is placed with respect to frequency between two second spectral portions; and converting the decoded spectral representation into a time domain to acquire a decoded time domain first audio signal portion; second decoding the second encoded audio signal portion in the time domain to acquire a decoded time domain second audio signal portion having a low band and a high band, wherein the second decoding comprises: decoding to obtain a low band time domain signal having a first sampling rate; upsampling the low band time domain signal to obtain an upsampled low band time domain signal having a second sampling rate being higher than the first sampling rate, the upsampled low band time domain signal representing the low band of the decoded time domain second audio signal portion; synthesizing the high band of the decoded time domain second audio signal portion having the second sampling rate using the low band time domain signal; and mixing the high band of the decoded time domain second audio signal portion having the second sampling rate and the upsampled low band time domain signal having the second sampling rate to obtain the decoded time domain second audio signal portion; and combining the decoded audio signal portion and the decoded second spectral portion to acquire the decoded audio signal.

16. A non-transitory digital storage medium having stored thereon a computer program for performing, when running on a computer, a method of encoding an audio signal, the audio signal comprising a first audio signal portion and a timely subsequent second audio signal portion having an audio sampling rate, to generate an encoded audio signal, the method comprising: first encoding the first audio signal portion in a frequency domain to obtain a first encoded signal portion, wherein the first encoding comprises: converting the first audio signal portion into a frequency domain representation comprising spectral lines up to a maximum frequency of the first audio signal portion; analyzing the frequency domain representation up to the maximum frequency to determine first spectral portions to be encoded with a first spectral resolution and second spectral portions to be encoded with a second spectral resolution, the second spectral resolution being lower than the first spectral resolution, wherein the analyzing determines a first spectral portion from the first spectral portions, the first spectral portion being placed, with respect to frequency, between two second spectral portions from the second spectral portions; encoding the first spectral portions with the first spectral resolution and encoding the second spectral portions with the second spectral resolution, wherein the encoding the second spectral portion comprises calculating, from the second spectral portions, spectral envelope information comprising the second spectral resolution; second encoding the second audio signal portion in a time domain to obtain a second encoded signal portion, the second audio signal portion comprising a low band and a high band, wherein the second encoding comprises: converting the second audio signal portion to a lower sampling rate representation of the second audio signal portion, wherein a lower sampling rate of the lower sampling rate representation is lower than the audio sampling rate of the second audio signal portion, wherein the lower sampling rate representation of the second audio signal portion comprises the low band of the second audio signal portion and does not comprise the high band of the second audio signal portion; time domain encoding the lower sampling rate representation of the second audio signal portion; and parametrically encoding the high band of the second audio signal portion; analyzing a portion of the audio signal and determining that the portion of the audio signal is either the first audio signal portion encoded in the frequency domain or the second audio signal portion encoded in the time domain; and forming the encoded audio signal comprising the first encoded signal portion for the first audio signal portion and the second encoded signal portion for the second audio signal portion.

17. A non-transitory digital storage medium having stored thereon a computer program for performing, when running on a computer, a method of decoding an encoded audio signal comprising a first encoded audio signal portion and a second encoded audio signal portion to obtain a decoded audio signal, the method comprising: first decoding the first encoded audio signal portion in a frequency domain, the first decoding comprising: decoding first spectral portions with a high spectral resolution and synthesizing second spectral portions using a parametric representation of the second spectral portions and at least a decoded first spectral portion to acquire a decoded spectral representation, wherein decoding comprises generating the decoded spectral representation so that a first spectral portion is placed with respect to frequency between two second spectral portions; and converting the decoded spectral representation into a time domain to acquire a decoded time domain first audio signal portion; second decoding the second encoded audio signal portion in the time domain to acquire a decoded time domain second audio signal portion having a low band and a high band, wherein the second decoding comprises: decoding to obtain a low band time domain signal having a first sampling rate; upsampling the low band time domain signal to obtain an upsampled low band time domain signal having a second sampling rate being higher than the first sampling rate, the upsampled low band time domain signal representing the low band of the decoded time domain second audio signal portion; synthesizing the high band of the decoded time domain second audio signal portion having the second sampling rate using the low band time domain signal; and mixing the high band of the decoded time domain second audio signal portion having the second sampling rate and the upsampled low band time domain signal having the second sampling rate to obtain the decoded time domain second audio signal portion; and combining the decoded time domain first audio signal portion and the decoded time domain second audio signal portion to acquire the decoded audio signal.
US 10,332,535

1. An audio encoder for encoding an audio signal to generate an encoded audio signal, comprising: a first encoding processor for encoding a first audio signal portion in a frequency domain, wherein the first encoding processor comprises: a time frequency converter for converting the first audio signal portion into a frequency domain representation comprising spectral lines up to a maximum frequency of the first audio signal portion; an analyzer for analyzing the frequency domain representation up to the maximum frequency to determine first spectral portions to be encoded with a first spectral resolution and second spectral portions to be encoded with a second spectral resolution, the second spectral resolution being lower than the first spectral resolution, wherein the analyzer is configured to determine a first spectral portion from the first spectral portions, the first spectral portion being placed, with respect to frequency, between two second spectral portions from the second spectral portions; a spectral encoder for encoding the first spectral portions with the first spectral resolution and for encoding the second spectral portions with the second spectral resolution, wherein the spectral encoder comprises a parametric coder for calculating spectral envelope information comprising the second spectral resolution from the second spectral portions; a second encoding processor for encoding a second different audio signal portion in the time domain, wherein the second encoding processor comprises: a sampling rate converter for converting the second audio signal portion to a lower sampling rate representation, the lower sampling rate being lower than a sampling rate of the audio signal, wherein the lower sampling rate representation does not comprise a high band of the audio signal; a time domain low band encoder for time domain encoding the lower sampling rate representation; and a time domain bandwidth extension encoder for parametrically encoding the high band of the audio signal; a controller configured for analyzing the audio signal and for determining, which portion of the audio signal is the first audio signal portion encoded in the frequency domain and which portion of the audio signal is the second audio signal portion encoded in the time domain; and an encoded signal former for forming the encoded audio signal comprising a first encoded signal portion for the first audio signal portion and a second encoded signal portion for the second audio signal portion, wherein the analyzer is configured to perform a temporal tile shaping or temporal noise shaping analysis or an operation of setting to zero spectral values in the second spectral portions, wherein the first encoding processor is configured to perform a shaping of spectral values of the first spectral portions using prediction coefficients derived from the first audio signal portion, and wherein the first encoding processor is furthermore configured to perform a quantization and entropy coding operation of shaped spectral values of the first spectral portions, and wherein spectral values of the second spectral portions are set to zero, the audio encoder further comprising a cross-processor, wherein the cross-processor comprises: a noise shaper for shaping quantized spectral values of the first spectral portions using LPC coefficients derived from the first audio signal portion; a spectral decoder for decoding the spectrally shaped spectral portions of the first spectral portion with a high spectral resolution and for synthesizing second spectral portions using a parametric representation of the second spectral portions and at least a decoded first spectral portion to acquire a decoded spectral representation; a frequency-time converter for converting the decoded spectral representation into the time domain to acquire a decoded first audio signal portion, wherein a sampling rate associated with the decoded first audio signal portion is different than a sampling rate of the audio signal, and a sampling rate associated with an output signal of the frequency-time converter is different from a sampling rate of an audio signal input into the time-frequency-converter, wherein at least one of the first encoding processor, the time frequency converter, the analyzer, the spectral encoder, the second encoding processor, the sampling rate converter, the time domain low band encoder, the time domain bandwidth extension encoder, the controller, the encoded signal former, the cross-processor, the noise shaper, the spectral decoder and the frequency-time converter is implemented, at least in part, by a hardware element of the audio encoder.

2. The audio encoder of claim 1, further comprising: a preprocessor configured for preprocessing the first audio signal portion and the second audio signal portion, wherein the preprocessor comprises: a prediction analyzer for determining prediction coefficients; and wherein the second encoding processor comprises: a prediction coefficient quantizer for generating a quantized version of the prediction coefficients; and an entropy coder for generating an encoded version of the quantized prediction coefficients, wherein the encoded signal former is configured for introducing the encoded version into the encoded audio signal.

3. The audio encoder of claim 1, wherein a preprocessor comprises a resampler for resampling the audio signal to a sampling rate of the second encoding processor; and wherein a prediction analyzer is configured to determine the prediction coefficients using a resampled audio signal, or wherein the preprocessor further comprises a long term prediction analysis stage for determining one or more long term prediction parameters for the first audio signal portion.

4. The audio encoder of claim 1, further comprising a cross-processor for calculating, from an encoded spectral representation of the first audio signal portion, initialization data of the second encoding processor, so that the second encoding processor is initialized to encode the second audio signal portion immediately following the first audio signal portion in time in the audio signal.

5. The audio encoder of claim 4, wherein the cross-processor comprises: a spectral decoder for calculating a decoded version of the first encoded signal portion; a delay stage for feeding a delayed version of the decoded version into a de-emphasis stage of the second encoding processor for initialization; a weighted prediction coefficient analysis filtering block for filtering and feeding a filter output into a codebook determinator of the second encoding processor for initialization; an analysis filtering stage for filtering the decoded version or a pre-emphasized version and for feeding a filter residual into an adaptive codebook determinator of the second encoding processor for initialization; or a pre-emphasis filter for filtering the decoded version and for feeding a delayed or pre-emphasized version to a synthesis filtering stage of the second encoding processor for initialization.

6. The audio encoder of claim 1, wherein the analyzer is configured to perform a temporal tile shaping or temporal noise shaping analysis or an operation of setting to zero spectral values in the second spectral portions, wherein the first encoding processor is configured to perform a shaping of spectral values of the first spectral portions using prediction coefficients derived from the first audio signal portion, and wherein the first encoding processor is furthermore configured to perform a quantization and entropy coding operation of shaped spectral values of the first spectral portions, and wherein spectral values of the second spectral portions are set to zero.

7. The audio encoder of claim 1, wherein the second encoding processor comprises at least one block of the following group of blocks: a prediction analysis filter; an adaptive codebook stage; an innovative codebook stage; an estimator for estimating an innovative codebook entry; an ACELP/gain coding stage; a prediction synthesis filtering stage; a de-emphasis stage; and a bass post-filter analysis stage.

8. An audio decoder for decoding an encoded audio signal to obtain a decoded audio signal, comprising: a first decoding processor for decoding a first encoded audio signal portion in a frequency domain, the first decoding processor comprising: a spectral decoder for decoding first spectral portions with a high spectral resolution and for synthesizing second spectral portions using a parametric representation of the second spectral portions and at least a decoded first spectral portion to acquire a decoded spectral representation, wherein the spectral decoder is configured to generate the first decoded spectral representation so that a first spectral portion is placed with respect to frequency between two second spectral portions; and a frequency-time converter for converting the decoded spectral representation into a time domain to acquire a decoded first audio signal portion; a second decoding processor for decoding a second encoded audio signal portion in the time domain to acquire a decoded second audio signal portion, wherein the second decoding processor comprises: a time domain low band decoder for decoding to obtain a low band time domain signal; an upsampler for upsampling the low band time domain signal to obtain an upsampled low band time domain signal; a time domain bandwidth extension decoder for synthesizing a high band of a time domain output signal; and a mixer for mixing a synthesized high band of the time domain output signal and the upsampled low band time domain signal; a combiner for combining the decoded first audio signal portion and the decoded second audio signal portion to acquire the decoded audio signal; and a cross-processor for calculating, from the decoded spectral representation of the first encoded audio signal portion, initialization data of the second decoding processor, so that the second decoding processor is initialized to decode the second encoded audio signal portion following in time the first audio signal portion in the encoded audio signal, wherein the cross-processor further comprises: an additional frequency-time converter operating at a lower sampling rate than the frequency-time converter of the first decoding processor to acquire a further decoded first signal portion in the time domain, wherein the signal output by the additional frequency-time converter operating at the lower sampling rate comprises a second sampling rate being lower than a first sampling rate associated with an output of the frequency-time converter of the first decoding processor, wherein the additional frequency-time converter operating at the lower sampling rate comprises: a selector for selecting a low portion of a spectrum input into the additional frequency-time converter operating at the lower sampling rate in accordance with a ratio of the first sampling rate and the second sampling rate, the ratio being smaller than 1; a transform processor comprising a transform length being smaller than a transform length of the frequency-time converter of the first decoding processor; and a synthesis windower using a window comprising a smaller number of coefficients compared to a window used by the frequency-time converter of the first decoding processor, wherein at least one of the first decoding processor, the spectral decoder, the frequency-time converter, the second decoding processor, the time domain low band decoder, the upsampler, the time domain bandwidth extension decoder, the mixer, the combiner, the cross-processor, the additional frequency-time converter, the selector, the transform processor, and the synthesis windower is implemented, at least in part, by a hardware element of the audio decoder.

9. The audio decoder of claim 8, wherein the upsampler comprises an analysis filterbank operating at a first time domain low band decoder sampling rate and a synthesis filterbank operating at a second output sampling rate being higher than the first time domain low band decoder sampling rate.

10. The audio decoder of claim 8, wherein the time domain low band decoder comprises a decoder and a synthesis filter for filtering a residual signal using synthesis filter coefficients, wherein the time domain bandwidth extension decoder is configured to upsample the residual signal and to process an upsampled residual signal using a non-linear operation to acquire a high band residual signal, and to spectrally shape the high band residual signal to acquire the synthesized high band.

11. The audio decoder of claim 8, wherein the first decoding processor comprises an adaptive long term prediction post-filter for post-filtering the decoded first audio signal portion, wherein the adaptive long term prediction post-filter is controlled by one or more long term prediction parameters comprised in the encoded audio signal.

12. The audio decoder of claim 8, further comprising: a cross-processor for calculating, from the decoded spectral representation of the first encoded audio signal portion, initialization data of the second decoding processor, so that the second decoding processor is initialized to decode the second encoded audio signal portion following in time the first audio signal portion in the encoded audio signal.

13. The audio decoder of claim 8, wherein the second decoding processor comprises at least one block of the group of blocks comprising: an ACELP for decoding gains and an innovative codebook; an adaptive codebook synthesis stage; an ACELP post-processor; a prediction synthesis filter; and a de-emphasis stage.

14. A method of encoding an audio signal to generate an encoded audio signal, comprising: first encoding a first audio signal portion in a frequency domain, wherein the first encoding comprises: converting the first audio signal portion into a frequency domain representation comprising spectral lines up to a maximum frequency of the first audio signal portion; analyzing the frequency domain representation up to the maximum frequency to determine first spectral portions to be encoded with a first spectral resolution and second spectral portions to be encoded with a second spectral resolution, the second spectral resolution being lower than the first spectral resolution, wherein the analyzing determines a first spectral portion from the first spectral portions, the first spectral portion being placed, with respect to frequency, between two second spectral portions from the second spectral portions; encoding the first spectral portions with the first spectral resolution and f-e-r encoding the second spectral portions with the second spectral resolution, wherein the encoding the second spectral portion comprises calculating, from the second spectral portions, spectral envelope information comprising the second spectral resolution; second encoding a second different audio signal portion in the time domain wherein the second encoding comprises: converting the second audio signal portion to a lower sampling rate representation, the lower sampling rate being lower than a sampling rate of the audio signal, wherein the lower sampling rate representation does not comprise a high band of the audio signal; time domain encoding the lower sampling rate representation; and parametrically encoding the high band of the audio signal; analyzing the audio signal and determining, which portion of the audio signal is the first audio signal portion encoded in the frequency domain and which portion of the audio signal is the second audio signal portion encoded in the time domain; and forming the encoded audio signal comprising a first encoded signal portion for the first audio signal portion and a second encoded signal portion for the second audio signal portion, wherein the analyzing the frequency domain representation comprises performing a temporal tile shaping or temporal noise shaping analysis or an operation of setting to zero spectral values in the second spectral portions, wherein the first encoding comprises performing a shaping of spectral values of the first spectral portions using prediction coefficients derived from the first audio signal portion and performing a quantization and entropy coding operation of shaped spectral values of the first spectral portions, and wherein spectral values of the second spectral portions are set to zero, wherein the method further comprises a cross-processing procedure, wherein the cross-processing procedure comprises: shaping quantized spectral values of the first spectral portions using LPC coefficients derived from the first audio signal portion; decoding the spectrally shaped spectral portions of the first spectral portion with a high spectral resolution and synthesizing second spectral portions using a parametric representation of the second spectral portions and at least a decoded first spectral portion to acquire a decoded spectral representation; converting the decoded spectral representation into the time domain to acquire a decoded first audio signal portion, wherein a sampling rate associated with the decoded first audio signal portion is different than a sampling rate of the audio signal, and a sampling rate associated with an output signal of the converting the decoded spectral representation is different from a sampling rate of an audio signal input into the converting, wherein one or more of the first encoding, the converting the first audio signal portion, the analyzing, the encoding the first spectral portions, the second encoding, the converting the second audio signal portion, the time domain encoding, the parametrically encoding, the analyzing the audio signal and the determining, the cross-processing procedure, the shaping, the decoding the spectrally shaped spectral portions, the synthesizing, the converting the decoded spectral representation, and the forming is implemented, at least in part, by one or more hardware elements of an audio signal processing device.

15. A method of decoding an encoded audio signal to obtain a decoded audio signal, comprising: first decoding a first encoded audio signal portion in a frequency domain, the first decoding comprising: decoding first spectral portions with a high spectral resolution and synthesizing second spectral portions using a parametric representation of the second spectral portions and at least a decoded first spectral portion to acquire a decoded spectral representation, wherein decoding comprises generating the decoded spectral representation so that a first spectral portion is placed with respect to frequency between two second spectral portions; and converting the decoded spectral representation into a time domain to acquire a decoded first audio signal portion; second decoding a second encoded audio signal portion in the time domain to acquire a decoded second audio signal portion, wherein the second decoding comprises: decoding to obtain a low band time domain signal; upsampling the low band time domain signal to obtain an upsampled low band time domain signal; synthesizing a high band of a time domain output signal; and mixing a synthesized high band of the time domain output signal and the upsampled low band time domain signal; combining the decoded audio signal portion and the decoded second spectral portion to acquire the decoded audio signal; and a cross-processing procedure for calculating, from the decoded spectral representation of the first encoded audio signal portion, initialization data of the second decoding, so that the second decoding is initialized to decode the second encoded audio signal portion following in time the first audio signal portion in the encoded audio signal, wherein the cross-processing procedure comprises: performing an additional frequency-time conversion operating at a lower sampling rate than the converting of the first decoding to acquire a further decoded first signal portion in the time domain, wherein the signal output by the additional frequency-time conversion operating at the lower sampling rate comprises a second sampling rate being lower than a first sampling rate associated with an output of the converting of the first decoding, wherein the additional frequency-time conversion operating at the lower sampling rate comprises: selecting a low portion of a spectrum input into the additional frequency-time conversion operating at the lower sampling rate in accordance with a ratio of the first sampling rate and the second sampling rate, the ratio being smaller than 1; performing a transform processing comprising a transform length being smaller than a transform length of the converting of the first decoding; and performing a synthesis windowing using a window comprising a smaller number of coefficients compared to a window used by the converting of the first decoding, wherein one or more of the first decoding, the decoding the first spectral portions with the high spectral resolution, the converting, the second decoding, the decoding to obtain the low band time domain signal, the upsampling, the synthesizing, the mixing, the combining, the cross-processing procedure, the performing an additional frequency-time conversion, the selecting, the performing a transform processing and the performing a synthesis windowing is implemented, at least in part, by one or more hardware elements of an audio signal processing device.

16. A non-transitory digital storage medium having stored thereon a computer program for performing, when running on a computer, a method of encoding an audio signal to generate an encoded signal, the method comprising: first encoding a first audio signal portion in a frequency domain, wherein the first encoding comprises: converting the first audio signal portion into a frequency domain representation comprising spectral lines up to a maximum frequency of the first audio signal portion; analyzing the frequency domain representation up to the maximum frequency to determine first spectral portions to be encoded with a first spectral resolution and second spectral portions to be encoded with a second spectral resolution, the second spectral resolution being lower than the first spectral resolution, wherein the analyzing determines a first spectral portion from the first spectral portions, the first spectral portion being placed, with respect to frequency, between two second spectral portions from the second spectral portions; encoding the first spectral portions with the first spectral resolution and encoding the second spectral portions with the second spectral resolution, wherein the encoding the second spectral portion comprises calculating, from the second spectral portions, spectral envelope information comprising the second spectral resolution; second encoding a second different audio signal portion in the time domain wherein the second encoding comprises: converting the second audio signal portion to a lower sampling rate representation, the lower sampling rate being lower than a sampling rate of the audio signal, wherein the lower sampling rate representation does not comprise a high band of the audio signal; time domain encoding the lower sampling rate representation; and parametrically encoding the high band of the audio signal; analyzing the audio signal and determining, which portion of the audio signal is the first audio signal portion encoded in the frequency domain and which portion of the audio signal is the second audio signal portion encoded in the time domain; and forming the encoded audio signal comprising a first encoded signal portion for the first audio signal portion and a second encoded signal portion for the second audio signal portion wherein the analyzing the frequency domain representation comprises performing a temporal tile shaping or temporal noise shaping analysis or an operation of setting to zero spectral values in the second spectral portions, wherein the first encoding comprises performing a shaping of spectral values of the first spectral portions using prediction coefficients derived from the first audio signal portion and performing a quantization and entropy coding operation of shaped spectral values of the first spectral portions, and wherein spectral values of the second spectral portions are set to zero, wherein the method further comprises a cross-processing procedure, wherein the cross-processing procedure comprises: shaping quantized spectral values of the first spectral portions using LPC coefficients derived from the first audio signal portion; decoding the spectrally shaped spectral portions of the first spectral portion with a high spectral resolution and synthesizing second spectral portions using a parametric representation of the second spectral portions and at least a decoded first spectral portion to acquire a decoded spectral representation; converting the decoded spectral representation into the time domain to acquire a decoded first audio signal portion, wherein a sampling rate associated with the decoded first audio signal portion is different than a sampling rate of the audio signal, and a sampling rate associated with an output signal of the converting the decoded spectral representation is different from a sampling rate of an audio signal input into the converting.

17. A non-transitory digital storage medium having stored thereon a computer program for performing, when running on a computer, a method of decoding an encoded audio signal to obtain a decoded audio signal, the method comprising: first decoding a first encoded audio signal portion in a frequency domain, the first decoding comprising: decoding first spectral portions with a high spectral resolution and synthesizing second spectral portions using a parametric representation of the second spectral portions and at least a decoded first spectral portion to acquire a decoded spectral representation, wherein decoding comprises generating the decoded spectral representation so that a first spectral portion is placed with respect to frequency between two second spectral portions; and converting the decoded spectral representation into a time domain to acquire a decoded first audio signal portion; second decoding a second encoded audio signal portion in the time domain to acquire a decoded second audio signal portion, wherein the second decoding comprises: decoding to obtain a low band time domain signal; upsampling the low band time domain signal to obtain an upsampled low band time domain signal; synthesizing a high band of a time domain output signal; and mixing a synthesized high band of the time domain output signal and the upsampled low band time domain signal; combining the decoded first audio signal portion and the decoded second audio signal portion to acquire the decoded audio signal; and a cross-processing procedure for calculating, from the decoded spectral representation of the first encoded audio signal portion, initialization data of the second decoding, so that the second decoding is initialized to decode the second encoded audio signal portion following in time the first audio signal portion in the encoded audio signal, wherein the cross-processing procedure comprises: performing an additional frequency-time conversion operating at a lower sampling rate than the converting of the first decoding to acquire a further decoded first signal portion in the time domain, wherein the signal output by the additional frequency-time conversion operating at the lower sampling rate comprises a second sampling rate being lower than a first sampling rate associated with an output of the converting of the first decoding, wherein the additional frequency-time conversion operating at the lower sampling rate comprises: selecting a low portion of a spectrum input into the additional frequency-time conversion operating at the lower sampling rate in accordance with a ratio of the first sampling rate and the second sampling rate, the ratio being smaller than 1; performing a transform processing comprising a transform length being smaller than a transform length of the converting of the first decoding; and performing a synthesis windowing using a window comprising a smaller number of coefficients compared to a window used by the converting of the first decoding.

18. An audio encoder for encoding an audio signal to generate an encoded audio signal, comprising: a first encoding processor for encoding a first audio signal portion in a frequency domain, wherein the first encoding processor comprises: a time frequency converter for converting the first audio signal portion into a frequency domain representation comprising spectral lines up to a maximum frequency of the first audio signal portion; an analyzer for analyzing the frequency domain representation up to the maximum frequency to determine first spectral portions to be encoded with a first spectral resolution and second spectral portions to be encoded with a second spectral resolution, the second spectral resolution being lower than the first spectral resolution, wherein the analyzer is configured to determine a first spectral portion from the first spectral portions, the first spectral portion being placed, with respect to frequency, between two second spectral portions from the second spectral portions; a spectral encoder for encoding the first spectral portions with the first spectral resolution and for encoding the second spectral portions with the second spectral resolution, wherein the spectral encoder comprises a parametric coder for calculating spectral envelope information comprising the second spectral resolution from the second spectral portions; a second encoding processor for encoding a second different audio signal portion in the time domain, wherein the second encoding processor comprises: a sampling rate converter for converting the second audio signal portion to a lower sampling rate representation, the lower sampling rate being lower than a sampling rate of the audio signal, wherein the lower sampling rate representation does not comprise a high band of the audio signal; a time domain low band encoder for time domain encoding the lower sampling rate representation; and a time domain bandwidth extension encoder for parametrically encoding the high band of the audio signal; a controller configured for analyzing the audio signal and for determining, which portion of the audio signal is the first audio signal portion encoded in the frequency domain and which portion of the audio signal is the second audio signal portion encoded in the time domain; and an encoded signal former for forming the encoded audio signal comprising a first encoded signal portion for the first audio signal portion and a second encoded signal portion for the second audio signal portion, wherein the second encoding processor comprises an associated second sampling rate, wherein the first encoding processor has associated therewith a first sampling rate being higher than the second sampling rate, wherein the audio encoder further comprises a cross-processor for calculating, from an encoded spectral representation of the first audio signal portion, initialization data of the second encoding processor, wherein the cross-processor comprises a frequency-time converter for generating a time domain signal at the second sampling rate, wherein the frequency-time converter comprises: a selector for selecting a low portion of a spectrum input into the frequency time converter in accordance with a ratio of the first sampling rate and the second sampling rate, the ratio being smaller than 1, a transform processor comprising a transform length being smaller than a transform length of the time-frequency converter; and a synthesis windower for windowing using a window comprising a smaller number of window coefficients compared to a window used by the time frequency converter, wherein at least one of the first encoding processor, the time frequency converter, the analyzer, the spectral encoder, the second encoding processor, the sampling rate converter, the time domain low band encoder, the time domain bandwidth extension encoder, the controller, the encoded signal former, the cross-processor, the frequency-time converter, the selector, the transform processor, and the synthesis windower is implemented, at least in part, by a hardware element of the audio encoder.

19. A method of encoding an audio signal to generate an encoded audio signal, comprising: first encoding a first audio signal portion in a frequency domain, wherein the first encoding comprises: converting the first audio signal portion into a frequency domain representation comprising spectral lines up to a maximum frequency of the first audio signal portion; analyzing the frequency domain representation up to the maximum frequency to determine first spectral portions to be encoded with a first spectral resolution and second spectral portions to be encoded with a second spectral resolution, the second spectral resolution being lower than the first spectral resolution, wherein the analyzing determines a first spectral portion from the first spectral portions, the first spectral portion being placed, with respect to frequency, between two second spectral portions from the second spectral portions; encoding the first spectral portions with the first spectral resolution and encoding the second spectral portions with the second spectral resolution, wherein the encoding the second spectral portion comprises calculating, from the second spectral portions, spectral envelope information comprising the second spectral resolution; second encoding a second different audio signal portion in the time domain wherein the second encoding comprises: converting the second audio signal portion to a lower sampling rate representation, the lower sampling rate being lower than a sampling rate of the audio signal, wherein the lower sampling rate representation does not comprise a high band of the audio signal; time domain encoding the lower sampling rate representation; and parametrically encoding the high band of the audio signal; analyzing the audio signal and determining, which portion of the audio signal is the first audio signal portion encoded in the frequency domain and which portion of the audio signal is the second audio signal portion encoded in the time domain; and forming the encoded audio signal comprising a first encoded signal portion for the first audio signal portion and a second encoded signal portion for the second audio signal portion, wherein the second encoding comprises an associated second sampling rate, wherein the first encoding has associated therewith a first sampling rate being higher than the second sampling rate, wherein the method further comprises a cross-processing procedure for calculating, from an encoded spectral representation of the first audio signal portion, initialization data of the second encoding processor, wherein the cross-processing procedure comprises generating a time domain signal at the second sampling rate, the generating the time domain signal at the second sampling rate comprising: selecting a low portion of a spectrum input into the generating in accordance with a ratio of the first sampling rate and the second sampling rate, the ratio being smaller than 1, performing a transform comprising a transform length being smaller than a transform length used in converting the first audio signal portion; and windowing using a window comprising a smaller number of window coefficients compared to a window used by the converting the first audio signal portion, wherein one or more of the first encoding, the converting the first audio signal portion, the analyzing, the encoding the first spectral portions, the second encoding, the converting the second audio signal portion, the time domain encoding, the parametrically encoding, the analyzing the audio signal and the determining, the forming, the cross-processing procedure, the generating a time domain signal, the selecting, the performing a transform, and the windowing is implemented, at least in part, by one or more hardware elements of an audio signal processing device.

20. A non-transitory digital storage medium having stored thereon a computer program for performing, when running on a computer, a method of encoding an audio signal to generate an encoded audio signal, the method comprising: first encoding a first audio signal portion in a frequency domain, wherein the first encoding comprises: converting the first audio signal portion into a frequency domain representation comprising spectral lines up to a maximum frequency of the first audio signal portion; analyzing the frequency domain representation up to the maximum frequency to determine first spectral portions to be encoded with a first spectral resolution and second spectral portions to be encoded with a second spectral resolution, the second spectral resolution being lower than the first spectral resolution, wherein the analyzing determines a first spectral portion from the first spectral portions, the first spectral portion being placed, with respect to frequency, between two second spectral portions from the second spectral portions; encoding the first spectral portions with the first spectral resolution and encoding the second spectral portions with the second spectral resolution, wherein the encoding the second spectral portion comprises calculating, from the second spectral portions, spectral envelope information comprising the second spectral resolution; second encoding a second different audio signal portion in the time domain wherein the second encoding comprises: converting the second audio signal portion to a lower sampling rate representation, the lower sampling rate being lower than a sampling rate of the audio signal, wherein the lower sampling rate representation does not comprise a high band of the audio signal; time domain encoding the lower sampling rate representation; and parametrically encoding the high band of the audio signal; analyzing the audio signal and determining, which portion of the audio signal is the first audio signal portion encoded in the frequency domain and which portion of the audio signal is the second audio signal portion encoded in the time domain; and forming the encoded audio signal comprising a first encoded signal portion for the first audio signal portion and a second encoded signal portion for the second audio signal portion, wherein the second encoding comprises an associated second sampling rate, wherein the first encoding has associated therewith a first sampling rate being higher than the second sampling rate, wherein the method further comprises a cross-processing procedure for calculating, from an encoded spectral representation of the first audio signal portion, initialization data of the second encoding processor, wherein the cross-processing procedure comprises generating a time domain signal at the second sampling rate, the generating the time domain signal at the second sampling rate comprising: selecting a low portion of a spectrum input into the generating in accordance with a ratio of the first sampling rate and the second sampling rate, the ratio being smaller than 1, performing a transform comprising a transform length being smaller than a transform length used in converting the first audio signal portion; and windowing using a window comprising a smaller number of window coefficients compared to a window used by the converting the first audio signal portion.

21. An audio decoder for decoding an encoded audio signal to obtain a decoded audio signal, comprising: a first decoding processor for decoding a first encoded audio signal portion in a frequency domain, the first decoding processor comprising: a spectral decoder for decoding first spectral portions with a high spectral resolution and for synthesizing second spectral portions using a parametric representation of the second spectral portions and at least a decoded first spectral portion to acquire a decoded spectral representation, wherein the spectral decoder is configured to generate the decoded spectral representation so that a first spectral portion is placed with respect to frequency between two second spectral portions; and a frequency-time converter for converting the decoded spectral representation into a time domain to acquire a decoded first audio signal portion; a second decoding processor for decoding a second encoded audio signal portion in the time domain to acquire a decoded second audio signal portion, wherein the second decoding processor comprises: a time domain low band decoder for decoding to obtain a low band time domain signal; an upsampler for upsampling the low band time domain signal to obtain an upsampled low band time domain signal; a time domain bandwidth extension decoder for synthesizing a high band of a time domain output signal; and a mixer for mixing a synthesized high band of the time domain output signal and the upsampled low band time domain signal; a combiner for combining the decoded first audio signal portion and the decoded second audio signal portion to acquire the decoded audio signal; and a cross-processor for calculating, from the decoded spectral representation of the first encoded audio signal portion, initialization data of the second decoding processor, so that the second decoding processor is initialized to decode the second encoded audio signal portion following in time the first audio signal portion in the encoded audio signal; wherein the cross-processor comprises: a delay stage for delaying a further decoded first signal portion and for feeding a delayed version of the further decoded first signal portion into a de-emphasis stage of the second decoding processor for initialization; a pre-emphasis filter and a delay stage for filtering and delaying the further decoded first signal portion and for feeding a delay stage output into a prediction synthesis filter of the second decoding processor for initialization; a prediction analysis filter for generating a prediction residual signal from the further decoded first spectral portion or a pre-emphasized further decoded first signal portion and for feeding the prediction residual signal into a codebook synthesizer of the second decoding processor; or a switch for feeding the further decoded first signal portion or an output of the de-emphasis stage of the second decoding processor into an analysis stage of a resampler of the second decoding processor for initialization, wherein at least one of the first decoding processor, the spectral decoder, the frequency-time converter, the second decoding processor, the time domain low band decoder, the upsampler, the time domain bandwidth extension decoder, the mixer, the combiner, the cross-processor, the delay stage, the pre-emphasis filter, the prediction analysis filter, and the switch is implemented, at least in part, by a hardware element of the audio decoder.

22. A method of decoding an encoded audio signal to obtain a decoded audio signal, comprising: first decoding a first encoded audio signal portion in a frequency domain, the first decoding comprising: decoding first spectral portions with a high spectral resolution and synthesizing second spectral portions using a parametric representation of the second spectral portions and at least a decoded first spectral portion to acquire a decoded spectral representation, wherein decoding comprises generating the decoded spectral representation so that a first spectral portion is placed with respect to frequency between two second spectral portions; and converting the decoded spectral representation into a time domain to acquire a decoded first audio signal portion; second decoding a second encoded audio signal portion in the time domain to acquire a decoded second audio signal portion, wherein the second decoding comprises: decoding to obtain a low band time domain signal; upsampling the low band time domain signal to obtain an upsampled low band time domain signal; synthesizing a high band of a time domain output signal; and mixing a synthesized high band of the time domain output signal and the upsampled low band time domain signal; combining the decoded audio signal portion and the decoded second spectral portion to acquire the decoded audio signal; and performing a cross-processing procedure for calculating, from the decoded spectral representation of the first encoded audio signal portion, initialization data of the second decoding, so that the second decoding is initialized to decode the second encoded audio signal portion following in time the first audio signal portion in the encoded audio signal; wherein the cross-processing procedure comprises: delaying a further decoded first signal portion and feeding a delayed version of the further decoded first signal portion into a de-emphasis stage of the second decoding for initialization; filtering and delaying the further decoded first signal portion and feeding a delayed output into a prediction synthesis filter of the second decoding for initialization; generating a prediction residual signal from the further decoded first spectral portion or a pre-emphasized further decoded first signal portion and feeding the prediction residual signal into a codebook synthesizer of the second decoding; or feeding the further decoded first signal portion or an output of a de-emphasis stage of the second decoding into an analysis stage of a resampler of the second decoding for initialization, wherein one or more of the first decoding, the decoding the first spectral portions with the high spectral resolution, the converting, the second decoding, the decoding to obtain the low band time domain signal, the upsampling, the synthesizing, the mixing, the combining, the cross-processing procedure, the delaying a further decoded first signal portion and feeding a delayed version of the further decoded first signal portion, the filtering and delaying the further decoded first signal portion and feeding a delayed output, the generating a prediction residual signal from the further decoded first spectral portion or a pre-emphasized further decoded first signal portion and feeding the prediction residual signal, and the feeding the further decoded first signal portion or an output of a de-emphasis stage of the second decoding is implemented, at least in part, by one or more hardware elements of an audio signal processing device.

23. A non-transitory digital storage medium having stored thereon a computer program for performing, when running on a computer, a method of decoding an encoded audio signal to obtain a decoded audio signal, the method comprising: first decoding a first encoded audio signal portion in a frequency domain, the first decoding comprising: decoding first spectral portions with a high spectral resolution and synthesizing second spectral portions using a parametric representation of the second spectral portions and at least a decoded first spectral portion to acquire a decoded spectral representation, wherein decoding comprises generating the decoded spectral representation so that a first spectral portion is placed with respect to frequency between two second spectral portions; and converting the decoded spectral representation into a time domain to acquire a decoded first audio signal portion; second decoding a second encoded audio signal portion in the time domain to acquire a decoded second audio signal portion, wherein the second decoding comprises: decoding to obtain a low band time domain signal; upsampling the low band time domain signal to obtain an upsampled low band time domain signal; synthesizing a high band of a time domain output signal; and mixing a synthesized high band of the time domain output signal and the upsampled low band time domain signal; combining the decoded first audio signal portion and the decoded second audio signal portion to acquire the decoded audio signal and performing a cross-processing procedure for calculating, from the decoded spectral representation of the first encoded audio signal portion, initialization data of the second decoding, so that the second decoding is initialized to decode the second encoded audio signal portion following in time the first audio signal portion in the encoded audio signal; wherein the cross-processing procedure comprises: delaying a further decoded first signal portion and feeding a delayed version of the further decoded first signal portion into a de-emphasis stage of the second decoding for initialization; filtering and delaying the further decoded first signal portion and feeding a delayed output into a prediction synthesis filter of the second decoding for initialization; generating a prediction residual signal from the further decoded first spectral portion or a pre-emphasized further decoded first signal portion and feeding the prediction residual signal into a codebook synthesizer of the second decoding; or feeding the further decoded first signal portion or an output of a de-emphasis stage of the second decoding into an analysis stage of a resampler of the second decoding for initialization.


	As shown above, claims  1- 17 of US 11,949,508 and 1- 23 of US 10,332,535 anticipate the limitations recited in claims 1-21 of the currently pending application. Therefore claims 1-21 of the currently pending application are obvious variants of claims 1 – 17 of US 11,949,508 and 1 – 23 of US 10,332,535.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  in view of Choo et al. (US 2013/0282368) (“Choo”) in view of Ojala et al. (US 2005/0004793) (“Ojala”) and further in view of Mittal et al. (US 2011/0218797) (“Mittal”).
For claim 10, 19 and 21, an embodiment of Choo discloses: an audio decoder, method and non-transitory digital storage medium having stored thereon a computer program for performing the method for decoding an encoded audio signal comprising a first encoded audio signal portion and a second encoded audio signal portion to obtain a decoded audio signal (Abstract; [0120]), comprising: a first decoding processor (FD Decoder and Inverse Frequency Transform, Fig.12B, 1209 and 1210) for decoding the first encoded audio signal portion in a frequency domain to obtain a decoded time domain first audio signal portion  ([0318]); a second decoding processor (CELP Decoder and TD Extension Decoder, Fig.12B, 1207 and 1208) for decoding the second encoded audio signal portion in the time domain to acquire a decoded time domain second audio signal portion having a low band and a high band ([0314  - 0317]), wherein the second decoding processor comprises: a time domain low band decoder (CELP Decoder) for decoding to obtain a low band time domain signal having a sampling rate ([0315] [0317]); a time domain bandwidth extension decoder  (TD Extension Decoder) for synthesizing the high band of the decoded time domain second audio signal portion having a sampling rate using the low band time domain signal ([0316] [0317]); a component for mixing the high band of the decoded time domain second audio signal portion having a sampling rate and the low band time domain signal having a sampling rate to obtain the decoded time domain second audio signal portion ([0317]). Yet, Choo fails to teach the following: the low band time domain signal having a first sampling rate; an upsampler for upsampling the low band time domain signal to obtain an upsampled low band time domain signal having a second sampling rate being higher than the first sampling rate;  the high band of the decoded time domain second audio signal having the second sampling rate; a mixer for mixing the low band time domain signal and the high band of the decoded time domain second audio signal, wherein the low band time domain signal further comprises the upsampled low band time domain signal; and a combiner for combining the decoded time domain first audio signal portion and the decoded time domain second audio signal portion to acquire the decoded audio signal.  
However, a second embodiment(s) of Choo further discloses: an upsampler which is applied to a signal output by a core decoder to increase a first sampling rate (12.8KHz) to a second sampling rate (32 Khz)([0165 – 0167] [0304 – 0306]); and converting the sampling rates of the low band time domain signal and high band time domain signals to be the same ([0317]).
Moreover, Ojala discloses a system and method for decoding audio (Abstract) comprising: an upsampling component to upsample the output of the high band decoder to generate a high band decoded signal comprising an original sampling rate ([0050]);  the upsampling component to upsample the output of the  low band decoder to generate a low band decoded signal comprising the original sampling rate ([0050]; and a mixer (Synthesis filterbank, Fig.1A, 28) which mixes the upsampled output of the high band decoder with the upsampled output of the low band decoder ([0041] [0042] [0050]).
Furthermore, Mittal discloses a method and device for encoding audio frames (Abstract) comprising a combiner (Fig.3, 370) for recombining decoded speech and audio frames ([0060]), wherein speech and audio frames are separately coded and decoded ([0054 – 0056] [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the first embodiment of Choo with the second embodiment(s) of Choo so that the first embodiment further comprises an upsampler coupled to the output of the time domain low band decoder (core decoder/CELP decoder, [0165 – 0167] [0303 - 0305] [0311] [0314] [0315]) to generate an upsampled low band time domain signal having a sampling rate which is higher than a first sampling rate of the low band time domain signal for the purpose of efficiently coding and decoding audio signals, wherein an audio signal is downsampled before/during coding due to network resource availability (Choo, super wide band signal would require a great amount of available bandwidth to transmit across a network, Choo, [0162] [0166]).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by Choo’s combined embodiments in the same way that Ojala’s invention has been improved to achieve the following predictable results for the purpose of efficiently coding and decoding audio signals by reducing the bit rate of high band encoding significantly (Ojala, [0002]): the upsampler is further coupled to the time domain bandwidth extension decoder (high band decoder) to generate the high band of the decoded time domain second audio signal portion having a second sampling rate which is the same as the sampling rate of the upsampled low band time domain signal; and a mixer is further coupled to the output of the time domain low band decoder (low band decoder) and the time domain bandwidth extension decoder (high band decoder) to generate the decoded time domain second audio signal portion.
Moreover, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Choo and Ojala with Mittal’s teachings so that a combiner is further coupled to the first decoding processor (audio) and the second decoding processor (speech) to recombine the output of each of the processors for the purpose of separately coding/decoding speech and generic audio signal due to different processing requirements (Choo, [0174 – 0176]) (Mittal, [0005 – 0008]).

For claim 17, Choo and Mittal further disclose wherein the second decoding processor comprises at least one block of the group of blocks comprising: an ACELP for decoding gains and an innovative codebook; an adaptive codebook synthesis stage  (Choo, [0315] [0317]) (Mittal, the speech coder uses an LPC typical of CELP coder,  Fig.4, 411 and 413; [0025] [0041 – 0045]); an ACELP post-processor; a prediction synthesis filter; and a de-emphasis stage.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  in view of Choo et al. (US 2013/0282368) (“Choo”) in view of Ojala et al. (US 2005/0004793) (“Ojala”), and further in view of Mittal et al. (US 2011/0218797) (“Mittal”) and further in view of Villemoes et al. (US 2013/0090933) (“Villemoes”).
For claim 11, the combination of Choo, Ojala and Mittal fails to teach, wherein the upsampler comprises an analysis filterbank operating at the first sampling rate and a synthesis filterbank operating at a the second sampling rate.
However, Villemoes discloses a method for processing an input audio signal (Abstract), wherein upsampler comprises an  analysis filter band operating at a first sampling rate  (Fig.23, 2304; [0062] [0063]) and a synthesis filterbank operating at a second sampling rate (Fig.23, 2307; [0063]).
Therefore, it would have been obvious to one ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Choo, Ojala and Mittal in the same way that Villemoes’ invention has been improved to achieve the predictable results of the upsampler further comprising an analysis filterbank operating at the first sampling rate and a synthesis filterbank operating at a the second sampling rate for the purpose of efficiently decoding wideband signals (Villemoes, [0006]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over  in view of Choo et al. (US 2013/0282368) (“Choo”) in view of Ojala et al. (US 2005/0004793) (“Ojala”), and further in view of Mittal et al. (US 2011/0218797) (“Mittal”), and further in view of Geiger et al. (US 2012/0253797) (“Geiger”) and further in view of Malah (US 2003/0093278).
For claim 12, the combination of Choo, Ojala and Mittal fails to teach, wherein the time domain low band decoder comprises a decoder and a synthesis filter for filtering a residual signal using synthesis filter coefficients, wherein the time domain bandwidth extension decoder is configured to upsample the residual signal to obtain an upsampled residual signal and to process the upsampled residual signal using a non-linear operation to acquire a high band residual signal, and to spectrally shape the high band residual signal to acquire the high band of the decoded time domain second audio signal portion having the second sampling rate.
	However, Geiger discloses a system and method for coding audio signals (Abstract), wherein a time domain decoder (CELP decoder, Fi.g4, 130) comprises a decoder (innovation codebook constructor, adaptive codebook constructor and gain adapter, Fig.4, 148, 150 and 152 and Fig.7b. 450; [0120] [0121] [0124] [0127 -  0138] [0180]) and a synthesis filter (Fig.4, 156 and Fig.7b, 452; [0124] [0180]).
	Additionally, Malah discloses a system and method for processing an input audio signal (Abstract), wherein a bandwidth extension method comprises interpolation (upsampling) of an input signal (Fig.2B. 44), non-linear processing of the interpolated signal (Fig.2B, 46) and spectral shaping the non-linear processed signal (Fig.2B, 48) ([0018]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Choo, Ojala and Mittal with Geiger’s teaching’s so that the time domain low band decoder (Choo, CELP decoder) further comprises a decoder and a synthesis filter for filtering a signal including a residual signal for the purpose of efficiently performing speech coding when an audio signal comprises speech (Choo, [0176]).
	Additionally, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Choo, Ojala, Mittal and Geiger in the same way that Malah’s invention has been improved to achieve the predictable results of the time domain bandwidth extension decoder comprising the following for the purpose of improving the quality of narrowband speech without increasing a transmission bit rate (Choo, [0176]) (Malah. [0005 – 0010]): the time domain bandwidth extension decoder is configured to upsample (interpolate) signals including a residual signal to obtain an upsampled residual signal and to process the upsampled residual signal using a non-linear operation to acquire a high band residual signal, and to spectrally shape the high band residual signal to acquire the high band of the decoded time domain second audio signal portion having the second sampling rate

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over  in view of Choo et al. (US 2013/0282368) (“Choo”) in view of Ojala et al. (US 2005/0004793) (“Ojala”), and further in view of Mittal et al. (US 2011/0218797) (“Mittal”), and further in view of Oh et al.  (“Enhanced Long-Term Predictor for Unified Speech and Audio Coding”) (“Oh”).
For claim 13, the combination of Choo, Ojala and Mittal fails to teach, wherein the first decoding processor comprises an adaptive long term prediction post-filter for post-filtering the decoded first audio signal portion, wherein the adaptive long term prediction post-filter is controlled by one or more long term prediction parameters comprised in the encoded audio signal.
However,  Oh discloses an audio coding method (Abstract), wherein a first decoding processor (AAC, Fig.2) comprises an adaptive long term prediction post filter (eLTP Synthesis for post-filtering the decoded first audio signal portion, wherein the adaptive long term prediction post-filter is controlled by one or more long term prediction parameters (prediction coefficients and pitch lag) comprised in the encoded audio signal (3.Enhnaced Long Term Predictor, pg.506 and 507).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Choo, Ojala and Mittal in the same way that Oh’s invention has been improved to achieve the following predictable results for the purpose of improving the sound quality for speech input in time frequency coding (Oh, 1.Introduction): the first decoding processor (Choo, frequency domain decoder. [0318]) further comprises an adaptive long term prediction post-filter for post-filtering the decoded first audio signal portion, wherein the adaptive long term prediction post-filter is controlled by one or more long term prediction parameters comprised in the encoded audio signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657